Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figures 1a and 1b represent “prior art” and should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The Figures include gray areas where they should be just in black and white. In particular Figures 1a and 1b include part 2 being in two tones that makes the illusion that there are two different parts. In general shadowing using thin lines is allowed, but solid colors only when they are really necessary.
Figures 2a and 2b are supposed to show layers 31 and 32, but layer 32 is barely visible partly because of the undesired graying of layer 31 and partly because it is represented way to thin in the figures; eliminating the gray and making Figure 2b larger and maybe the layers “not to scale” would make it easier to understand.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skalla (US 2014/0209658).
Regarding Claims 1 to 4:
Skalla discloses a staple reinforcement for a surgical stapler, comprising: a fabric layer containing a bioabsorbable material; and a sponge layer containing a water-soluble polymer, the fabric layer and the sponge layer being integrally laminated (Paragraph 44 indicates that surgical buttress 24 may include a non-woven fabric layer 23a and a foam layer 23b, the foam layer can be made from CPP, that is a water soluble polysaccharide by a freeze drying process that attaches the non-woven fabric to the foam, while paragraphs 34 and 45 that the non-woven fabric  can be made of a bioabsorbable material such as poly(lactide-co-(.epsilon.-caprolactone-)) that is a copolymer of lactic acid and caprolactone, or of polylactic acid also known as or polylactide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Skalla (US 2014/0209658) as applied to Claim 1 above.
As discussed above for claim 1, Skalla discloses the invention as claimed.
Skalla discloses (Paragraph 54), same as the claimed invention, that the adhesive is releasably attached to the staple cartridge and/or the anvil jaw member in a manner which allows the surgical buttress to be removed or released from the staple cartridge and/or the anvil jaw member by the staples upon firing of the surgical stapling apparatus. The adhesive is strong enough to adhere the surgical buttress to the staple cartridge and/or anvil assembly during placement within tissue, yet will soften, and/or degrade upon exposure to body fluids, such as blood, and release the surgical buttress when the surgical buttress is impacted or penetrated by the staples, but does not specifically mention the adhesive having an adhesion strength of 1.5 N/cm2 or higher.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use an adhesive having an adhesion strength of 1.5 N/cm2 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Note that even though the specification indicates the method to obtain the adhesion strength value it is not clear if the value obtained is comparable to adhesion strength values for other commercially available adhesives.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skalla (US 2014/0209658) as applied to Claim 1 above in view of Hashimoto (JP 2012-065699) and Hashimoto, Reduction of air leaks in a canine model of pulmonary resection with a new staple-line buttress, published on The Journal of Cardiovascular Surgery, Volume 142, Issue 2, August 2011, Pages 366-371; which will be called Hashimoto2.
As discussed above for claim 1, Skalla discloses the invention as claimed.
Skalla mentions that the foam can be trimmed to the desired dimensions but does not specifically mention a particular sponge/foam thickness.
Both Hashimoto and Hashimoto2 teach a similar staple reinforcement for a surgical stapler, comprising: a fabric layer containing a bioabsorbable material; and a sponge layer containing a water-soluble polymer, the fabric layer and the sponge layer being integrally laminated and the foam layer be made by a freeze drying process that attaches the non-woven fabric to the foam. Hashimoto teaches that thickness of the sponge layer is 10 mm or less and 0.1 to 3 mm is preferable, but Hashimoto2 teaches using a sponge thickness of 0.7mm.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Skalla the teachings of Hashimoto and Hashimoto2 and use a sponge thickness in the claimed range since it is a known range used in the art and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731